DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xin et al. (US 2021/0219185 A1, hereinafter “Xin”).
 	Regarding claim 1, Xin teaches a method comprising: at least one service application subscribing to a first Radio Access Network (RAN) slice for a first set of mobile users (¶ [0253] A service may be a communication service that uses a specified SLA and that can be enjoyed by a group of users, for example, a mobile broadband (MBB) service such as voice and internet of things (IOT) services (for example, smart parking and smart metering), ¶ [0271], the access network device determines that a slice service level agreement SLA has been signed for the first slice, ¶ [0266], a user of the first slice may be all terminals that use the first slice), the first RAN slice set aside for preferential treatment of the first set of mobile users (¶ [0237], ¶ [0238], The network slice may be a communication resource that ensures that a bearer service or a service can satisfy a requirement of a service level agreement (SLA), ¶ [0276], ¶ [0050], the service configuration information includes a service identifier of the service, a maximum service quantity of the service, and at least one set of QoS parameters of the service experience interval. Each set of QoS parameters includes one or more of a guaranteed bit rate (GFBR), a packet delay budget (PDB), a packet error rate (Packet Error Rate, PER), a maximum packet loss rate (Max PLR), an average window size (AWS), and the like, ¶ [0060]); the first RAN slice also having associated with it a second set of mobile users (¶ [0266], a user of the second slice may be all terminals that use the second slice), the first set of mobile users different than the second set of mobile users (¶ [0266], a user of the first slice may be all terminals that use the first slice, and a user of the second slice may be all terminals that use the second slice. ¶ [0270], the access network device determines that a slice service level agreement SLA has been signed for the first slice and that no slice service level agreement SLA has been signed for the second slice, ¶ [0267]); and providing a higher Quality of Service (QoS) and/or a higher priority to the first set of mobile users of the at least one service application as compared to the second set of mobile users (fig. 3, ¶ [0269], if a slice SLA has been signed for the first slice and no slice SLA has been signed for the second slice, the access network device preferentially establishes the QoS flow of the service corresponding to the user of the first slice. ¶ [0261], The access network device prioritizes a user behavior action of the first slice, or deprioritizes a user behavior action of the second slice).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Sternberg et al. (US 2017/0332421 A1, hereinafter “Sternberg”).
	Regarding claim 2, Xin teaches the method of claim 1.
	Xin does not explicitly teach wherein usage of the first RAN slice is triggered by the at least one service application at a time a user within the first set of mobile users signs in to the at least one service application.
	Sternberg teaches wherein usage of the first RAN slice is triggered by the at least one service application at a time a user within the first set of mobile users launch  the at least one service application (figs. 17, 26, ¶ [0489], the UE 2006 will request a change of profile in response to, e.g., a new application being installed or launched for the first time. At the completion of the Profile Change, the UE 2006 may be provided one or more Network Slice Instance IDs, ¶ [0492], ¶ [0515], The 5G Network Procedures that are described in this section assume that the UE 2006 has a default slice that it will connect to at the initial attachment/connection event, which may also provide an IP connection. The procedures include UEs Service profile updates and network slice instance assignments and updates, ¶ [0172], ¶ [0180]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to trigger usage of the first RAN slice by the at least one service application at a time a user within the first set of mobile users signs in to the at least one service application in the system of Xin to enable a user to connect to a new network slice, change network slices or change profiles and to simultaneously obtain services from multiple network slices (¶ [0096] and ¶ [0180] of Sternberg).
9.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Tan et al. (US 2004/0098606 A1, hereinafter “Tan”).
 	Regarding claim 10, Xin teaches a method comprising: a service application subscribing to a first, premium, Radio Access Network (RAN) slice for a set of premium mobile users, (¶ [0253] A service may be a communication service that uses a specified SLA and that can be enjoyed by a group of users, for example, a mobile broadband (MBB) service such as voice and internet of things (IOT) services (for example, smart parking and smart metering), ¶ [0271], the access network device determines that a slice service level agreement SLA has been signed for the first slice, ¶ [0266], a user of the first slice may be all terminals that use the first slice), the first RAN slice set aside for preferential treatment of the premium mobile users (¶ [0237], ¶ [0238], The network slice may be a communication resource that ensures that a bearer service or a service can satisfy a requirement of a service level agreement (SLA), ¶ [0276], ¶ [0050], the service configuration information includes a service identifier of the service, a maximum service quantity of the service, and at least one set of QoS parameters of the service experience interval. Each set of QoS parameters includes one or more of a guaranteed bit rate (GFBR), a packet delay budget (PDB), a packet error rate (Packet Error Rate, PER), a maximum packet loss rate (Max PLR), an average window size (AWS), and the like, ¶ [0060]); a set of non-premium mobile users assigned to a second RAN slice (¶ [0266], a user of the second slice may be all terminals that use the second slice), the premium mobile users different than the non-premium mobile users (¶ [0266], a user of the first slice may be all terminals that use the first slice, and a user of the second slice may be all terminals that use the second slice. ¶ [0270], the access network device determines that a slice service level agreement SLA has been signed for the first slice and that no slice service level agreement SLA has been signed for the second slice, ¶ [0267]); and providing a higher Quality of Service (QoS) and/or a higher priority to the premium mobile users of the service application as compared to the non-premium mobile users (fig. 3, ¶ [0269], if a slice SLA has been signed for the first slice and no slice SLA has been signed for the second slice, the access network device preferentially establishes the QoS flow of the service corresponding to the user of the first slice. ¶ [0261], The access network device prioritizes a user behavior action of the first slice, or deprioritizes a user behavior action of the second slice), wherein the premium mobile users of the first, premium, RAN slice receiving a better quality service experience compared to the non-premium service users of the second RAN slice ( fig. 3, 4, ¶ [0261]-¶ [0268]).
	Xin does not explicitly teach wherein an application service provider provides different grades of services that are priced differently based on content type and content delivery quality.
	However, it is well known in the art that application service provider provides different grades of services that are priced differently based on content type and content delivery quality, as evidenced by ¶ [0021]  of Tan.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to provide different grades of services that are priced differently based on content type and content delivery quality in the system of Xin to improve industrial applicability.
 	Regarding claim 11, Xin in view of Tan teaches the method of claim 10, wherein the better quality service experience comprises any of, or a combination of, the following: different levels of video compression and encoding for a more flexible video delivery and/or more content variety, less packet latency during streaming, or higher network availability (Xin: fig. 3, 4, ¶ [0261]-¶ [0265], preferentially ensuring QoS flow establishment of a user service of the first slice, rejecting user QoS flow establishment of the second slice, or reducing an air interface resource for an established user QoS flow of the second slice to reduce QoS flow quality. ¶ [0266]-¶ [0270]).
Allowable Subject Matter
10.	Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 12-19 are allowed.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 3-9, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “wherein a Slice Identifier Function (SIF) is presented to register the at least one service application and each of the first set of mobile users to the first RAN slice, wherein the SIF has an embedded Control Network Exposure Function (C- NEF) that enables a new control plane function to interact with the at least one service application.”
	Regarding claim 12-19, prior art of record fails to teach or fairly suggest “presenting a Slice Identifier Function (SIF) to register the at least one service application and each of the first set of mobile users to the first RAN slice, wherein the SIF has an embedded Control Network Exposure Function (C-NEF) that enables a new control plane function to interact with the at least one service application.”


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477